Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17185940 filed 02/25/2021. Claims 1-20 canceled. Claims 21-30 are subject to examination.

Claim Objections
Claim 25 and 30 objected to because of the following informalities:  
Claim 25 and 30 recites “the MU EDCA timer” in line 6. There is insufficient antecedent basis for these limitations. It is suggested that claim 25 and 30 be amended to recite “a MU EDCA timer”.  
Appropriate correction is required.

Allowable Subject Matter
Claim 25 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21-24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE P802.11 (IEEE P802.11 hereafter) (“Proposed spec text for MU EDCA parameters, September 13, 2016, submitted in IDS) in view of Cariou et al. (Cariou hereafter) (US 20170245261 A1, submitted in IDS).

Regarding claim 21, IEEE P802.11 teaches, A wireless communication terminal, the terminal comprising: 
a communication unit (IEEE P802.11; The STA, Section 2); and 
a processor configured to control transmission and reception of a wireless signal through the communication unit (IEEE P802.11; The STA, Section 2), 
wherein the processor is configured to: 
receive a first frame including at least one of an enhanced distributed channel access (EDCA) parameter set and a multi-user(MU) EDCA parameter set (IEEE P802.11; an HE AP may temporarily change the EDCA access parameters for HE non-AP STAs that are UL MU capable, by including an MU EDCA Parameter Set element in the Beacon frame, Probe Response frame, and (Re-) Association Response frame , Section 10.2.4.2), 
wherein the MU EDCA parameter set includes a first update count subfield indicating whether MU EDCA parameters of the MU EDCA parameter set are changed (IEEE P802.11; The format of the MU EDCA Parameter Set element is defined in Figure 9-ax6 (MU EDCA Parameter Set element) … The MU QoS Info field contains the EDCA Parameter Set Update Count subfield, which is initially set to 0 and is incremented each time any of the MU AC parameters changes. This subfield is used by non-AP STAs to determine whether the MU EDCA parameter set has changed, Section 9.4.2.216 ), 
update EDCA parameters for channel access according to a parameter set selected among the EDCA parameter set or the MU EDCA parameter set based on a value of the first update count subfield (IEEE P802.11; This subfield is used by non-AP STAs to determine whether the MU EDCA parameter set has changed and requires updating the appropriate MIB attributes, Section 9.4.2.216; A QoS STA shall update its MIB attributes that correspond to fields in an EDCA Parameter Set element (#5411) within an interval of time equal to one beacon interval after receiving an updated EDCA parameter set, Section 10.2.4.2), and 
perform the channel access based on the updated EDCA parameters for the channel access (IEEE P802.11; The MU EDCA Parameter Set element provides information needed by non-AP STAs that are UL MU capable for proper operation of the QoS facility during the CP [CP is “Contention Period”], Section 9.4.2.216).
Although IEEE P802.11 teaches AP includes MU EDCA parameter set, however, in the same field of endeavor, Cariou teaches in Par. 0021 that an AP uses beacon frames to signal different sets of EDCA parameters to STAs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of IEEE P802.11 to include the use of beacon frame as taught by Cariou in order to send MU EDCA parameters and legacy EDCA parameters to STA (Cariou; Par. 0021).

Regarding claim 26, IEEE P802.11 teaches, A wireless communication method of a wireless communication terminal, the method comprising: 
receiving a first frame including at least one of an enhanced distributed channel access (EDCA) parameter set and a multi-user(MU) EDCA parameter set (IEEE P802.11; an HE AP may temporarily change the EDCA access parameters for HE non-AP STAs that are UL MU capable, by including an MU EDCA Parameter Set element in the Beacon frame, Probe Response frame, and (Re-) Association Response frame , Section 10.2.4.2), 
wherein the MU EDCA parameter set includes a first update count subfield indicating whether MU EDCA parameters of the MU EDCA parameter set are changed (IEEE P802.11; The format of the MU EDCA Parameter Set element is defined in Figure 9-ax6 (MU EDCA Parameter Set element) … The MU QoS Info field contains the EDCA Parameter Set Update Count subfield, which is initially set to 0 and is incremented each time any of the MU AC parameters changes. This subfield is used by non-AP STAs to determine whether the MU EDCA parameter set has changed, Section 9.4.2.216 ), 
updating EDCA parameters for channel access according to a parameter set selected among the EDCA parameter set or the MU EDCA parameter set based on a value of the first update count subfield (IEEE P802.11; This subfield is used by non-AP STAs to determine whether the MU EDCA parameter set has changed and requires updating the appropriate MIB attributes, Section 9.4.2.216; A QoS STA shall update its MIB attributes that correspond to fields in an EDCA Parameter Set element (#5411) within an interval of time equal to one beacon interval after receiving an updated EDCA parameter set, Section 10.2.4.2), and 
performing the channel access based on the updated EDCA parameters for the channel access (IEEE P802.11; The MU EDCA Parameter Set element provides information needed by non-AP STAs that are UL MU capable for proper operation of the QoS facility during the CP [CP is “Contention Period”], Section 9.4.2.216).
Although IEEE P802.11 teaches AP includes MU EDCA parameter set, however, in the same field of endeavor, Cariou teaches in Par. 0021 that an AP uses beacon frames to signal different sets of EDCA parameters to STAs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of IEEE P802.11 to include the use of beacon frame as taught by Cariou in order to send MU EDCA parameters and legacy EDCA parameters to STA (Cariou; Par. 0021).

Regarding claim 22 and claim 27, IEEE P802.11-Cariou teaches, The wireless communication terminal of claim 21 and The wireless communication method of claim 26 respectively, 
wherein the MU EDCA parameter set include an MU EDCA timer (element “MU EDCA Timer” Figure 9-ax6 ) indicating a duration in which the MU EDCA parameters are used (IEEE P802.11; The MU EDCA Timer indicates the duration of time, in units of 8TUs, for which the provided MU EDCA parameters are used by an HE STA after reception of a basic variant Trigger frame, Section 9.4.2.216), and 
wherein the MU EDCA timer is set using the MU EDCA parameters of the MU EDCA parameter set, when the EDCA parameters for the channel access are updated based on the MU EDCA parameter set (IEEE P802.11; An HE non-AP UL MU capable STA that receives a Basic variant Trigger frame that contains a Per User Info field … Update its HEMUEDCATimer state variable to the values contained in the most recently received MU EDCA Parameter Set element sent by the AP to which the STA is associated, Section 25.2.2 ).  

Regarding claim 23 and claim 28, IEEE P802.11-Cariou teaches, The wireless communication terminal of claim 21 and The wireless communication method of claim 26 respectively, The wireless communication terminal of claim 21, wherein the processor is configured to,New U.S. Patent Application Attorney Docket No. B-9906CON1 633041-1 Page 4 
compare the value of the first update count subfield and a value of a second update count subfield stored in the terminal (IEEE P802.11; If the EDCA Parameter Set update count value in the QoS Capability element is different from the value that has been stored, Section 10.2.4.2 ), 
wherein the EDCA parameters for the channel access are updated the MU EDCA parameters of the MU EDCA parameter set when the value of the first update count subfield and the value of the second update count subfield are different (IEEE P802.11; If the EDCA Parameter Set update count value in the QoS Capability element is different from the value that has been stored, the QoS STA shall query the updated EDCA parameter values by sending a Probe Request frame to the AP … an HE AP may temporarily change the EDCA access parameters for HE non-AP STAs that are UL MU capable, by including an MU EDCA Parameter Set element in the ... Probe Response frame, Section 10.2.4.2).  

Regarding claim 24 and claim 29, IEEE P802.11-Cariou teaches, The wireless communication terminal of claim 21 and The wireless communication method of claim 26 respectively, The wireless communication terminal of claim 21, wherein the value of the first update count subfield is increased when the MU EDCA parameters of the MU EDCA parameter set is changed (IEEE P802.11; The MU QoS Info field contains the EDCA Parameter Set Update Count subfield, which is initially set to 0 and is incremented each time any of the MU AC parameters changes, Section 9.4.2.216).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416